     Case: 1:17-cv-02626 Document #: 93 Filed: 09/06/19 Page 1 of 3 PageID #:829



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GABRIELA RAMIREZ, FIDELA AVINA,                       )
RUEL NIETO, KATHERINE RANOS, and                      )
EVALINA GONZALEZ, on behalf of                        )
themselves and all others similarly situated,         )     Case No. 1:17-cv-02626
                                                      )
               Plaintiff,                             )      Judge: Jorge L. Alonso
                                                      )
v.                                                    )      Magistrate Judge: Susan E. Cox
                                                      )
MIDLAND FUNDING, LLC; MIDLAND                         )
CREDIT MANAGEMENT, INC.; and                          )
ENCORE CAPITAL GROUP, INC.,                           )
                                                      )
               Defendants.                            )

                 DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

       Defendants, MIDLAND FUNDING, LLC ("Midland Funding"), MIDLAND CREDIT

MANAGEMENT, INC. ("MCM") and ENCORE CAPITAL GROUP, INC. ("Encore"), by and

through their attorneys, David M. Schultz and Lindsey A.L. Conley of Hinshaw & Culbertson LLP,

pursuant to Federal Rule of Civil Procedure 56, hereby move that summary judgment be entered in

their favor and against Plaintiff as to all claims asserted in the Amended Class Complaint. In support

of their Motion, Defendants incorporate by reference the arguments made and the authorities cited

in their Memorandum of Law in Support of their Motion for Summary Judgment filed

contemporaneously with this Motion.

       WHEREFORE, Defendants, MIDLAND FUNDING, LLC, MIDLAND CREDIT

MANAGEMENT, INC. and ENCORE CAPITAL GROUP, INC., pray that this Court enter its

Order granting summary judgment in Defendants' favor and against Plaintiff on all claims asserted

in the Amended Class Complaint and that judgment be entered thereon pursuant to Federal Rule of

Civil Procedure 56.




                                                                                      304298060v1 0997515
Case: 1:17-cv-02626 Document #: 93 Filed: 09/06/19 Page 2 of 3 PageID #:830



                                         Respectfully submitted,

                                         HINSHAW & CULBERTSON LLP

                                         /s/Lindsey A.L. Conley
                                         David M. Schultz
                                         Lindsey A.L. Conley
                                         Hinshaw & Culbertson LLP
                                         151 North Franklin Street, Suite 2500
                                         Chicago, IL 60606
                                         Tel: 312-704-3000
                                         E-mail: dschultz@hinshawlaw.com
                                         E-mail: lconley@hinshawlaw.com
                                         Attorneys for Defendants




                                    2
                                                                      304298060v1 0997515
      Case: 1:17-cv-02626 Document #: 93 Filed: 09/06/19 Page 3 of 3 PageID #:831



                                CERTIFICATE OF SERVICE

        I, Lindsey A.L. Conley, an attorney, certify that I shall cause to be served a copy of
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT upon the following individual(s),
by deposit in the U.S. mail box at 151 North Franklin Street, Chicago, Illinois 60606, postage
prepaid, messenger delivery, Federal Express, facsimile transmitted from (312) 704-3001, or
electronically via the Case Management/Electronic Case Filing System ("ECF") as indicated, this on
September 6, 2019.

_X_     CM/ECF                                    Attorneys for Plaintiff(s)
___     Facsimile                                 Michael Wood
___     Federal Express                           Celetha Chatman
___     E-Mail & U.S. Mail                        COMMUNITY LAWYERS GROUP, LTD.
___     Messenger                                 20 N. Clark Street, Suite 3100
                                                  Chicago, IL 60602
                                                  Phone: (312) 757-1880
                                                  Fax: (312) 476-1362
                                                  mwood@communitylawyersgroup.com
                                                  cchatman@communitylawyersgroup.com

David M. Schultz                                  /s Lindsey A.L. Conley
Lindsey A.L. Conley                               Lindsey A.L. Conley
HINSHAW & CULBERTSON LLP                          One of the Attorneys for Defendants
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
dschultz@hinshawlaw.com
lconley@hinshawlaw.com




                                                                                  304298060v1 0997515
